 


109 HR 273 IH: To amend the Internal Revenue Code of 1986 to repeal the cap on the cover over of tax on distilled spirits to Puerto Rico and the Virgin Islands.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 273 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the cap on the cover over of tax on distilled spirits to Puerto Rico and the Virgin Islands. 
 
 
1.Repeal of cap on cover over of tax on distilled spirits to Puerto Rico and Virgin Islands 
(a)In generalSection 7652 of the Internal Revenue Code of 1986 (relating to limitation on cover over of tax on distilled spirits) is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively. 
(b)Conforming amendmentSection 7652(f) of such Code (as so redesignated) is amended by striking subsection (f) of this section in paragraph (1)(B) and inserting section 5001(a)(1). 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2005. 
 
